Case: 20-10651    Document: 00516354799       Page: 1   Date Filed: 06/13/2022




          United States Court of Appeals
               for the Fifth Circuit                        United States Court of Appeals
                                                                     Fifth Circuit

                                                                   FILED
                                                                June 13, 2022
                               No. 20-10651                     Lyle W. Cayce
                             Summary Calendar                        Clerk


   In the Matter of William Paul Burch

                                                                          Debtor,

   William Paul Burch,

                                                                     Appellant,

                                    versus

   Freedom Mortgage Corporation; Federal National
   Bank Association; Seretus, Incorporated; Rushmore
   Loan Management Services, L.L.C.; Loan Care Servicing
   Center; JP Morgan Chase Bank, N.A.,

                                                                      Appellees.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 4:20-CV-449


   Before Stewart, Haynes, and Ho, Circuit Judges.
Case: 20-10651      Document: 00516354799            Page: 2    Date Filed: 06/13/2022

                                      No. 20-10651


   Per Curiam:*
          William Paul Burch appeals from the district court’s without-
   prejudice dismissal, for failure to pay the filing fee, of his appeal of a judgment
   of the bankruptcy court for the Northern District of Texas. Burch has filed a
   motion to remand the matter to the district court, stating that he is now able
   to pay the filing fee because his financial situation has improved. Because the
   record does not establish that the district court issued a statement or
   indicative ruling in accordance with Federal Rule of Civil Procedure 62.1 and
   Federal Rule of Appellate Procedure 12.1, upon which Burch relies, his
   motion to remand so that he can pay the filing fee is denied. See Fed.
   R. App. P. 12.1; Fed. R. Civ. P. 62.1; cf. Moore v. Tangipahoa Par. Sch.
   Bd., 836 F.3d 503, 504 (5th Cir. 2016). Burch’s motion to withdraw the above
   motion is also denied.
          Additionally, Burch moves to procced in forma pauperis (IFP) on
   appeal. To proceed IFP, a litigant must be economically eligible, and his
   appeal must not be frivolous. Carson v. Polley, 689 F.2d 562, 586 (5th Cir.
   1982). If the appeal is frivolous, this court will dismiss it. See 28 U.S.C.
   § 1915(e)(2)(B)(i); 5th Cir. R. 42.2.
          Even before Burch’s concessions regarding his improved financial
   situation, we held that he was not financially eligible to proceed IFP on
   appeal. See Burch v. Freedom Mortg. Corp. (Matter of Burch), 835 F. App’x
   741, 749 (5th Cir.), cert. denied, 142 S. Ct. 253 (2021), rehearing denied, No.
   21-5069, 2021 WL 5763451 (U.S. Dec. 6, 2021).                  Further, Burch’s
   conclusional assertions of error, without cogent argument, effectively fail to
   identify any error in the dismissal of his bankruptcy appeal for failing to pay
   the filing fee, and he has not he has not shown a nonfrivolous issue on appeal.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 20-10651     Document: 00516354799          Page: 3    Date Filed: 06/13/2022




                                   No. 20-10651


   See Carson, 689 F.2d at 586. Accordingly, the motion to proceed IFP is
   denied, and the appeal is dismissed as frivolous. See § 1915(e)(2)(B)(i); 5th
   Cir. R. 42.2. Because we dismiss the appeal, we deny as unnecessary the
   motion for partial dismissal of the appeal filed by Freedom Mortgage
   Corporation.
          In prior instances, we have issued sanctions warnings and directed
   Burch to review his pending appeals and withdraw any that were frivolous.
   See, e.g., Burch v. Freedom Mortg. Corp., 850 F. App’x 292, 294 (5th Cir.
   2021); Matter of Burch, 835 F. App’x at 749. Because Burch failed to heed
   our warnings, we previously imposed monetary sanctions. Burch v. Select
   Portfolio Servicing, Inc. (Matter of Burch), No. 20-11171, 2022 WL 212836, *1
   (5th Cir. Jan. 24, 2022) (unpublished) ($250 sanction); Burch v. America’s
   Servicing Company (Matter of Burch), No. 20-11074, 2021 WL 5286563, *1
   (5th Cir. Nov. 12, 2021) (unpublished) ($100 sanction).
          Our court recently imposed an additional $500 sanction against
   Burch, in In re Burch, No. 20-11132, 2022 WL 1402044 (5th Cir. May 4,
   2022). We again warn Burch that additional frivolous or abusive filings in
   this court, the district court, or the bankruptcy court will result in the
   imposition of further sanctions. Burch is once again admonished to review
   any pending appeals and to withdraw any that are frivolous.
          MOTIONS          DENIED;           APPEAL         DISMISSED       AS
   FRIVOLOUS; ADDITIONAL SANCTION WARNING ISSUED.




                                         3